Citation Nr: 1636818	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-50 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus with neuropathy, to include as secondary to service-connected Crohn's ileitis. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESSES AT HEARING ON APPEAL

The appellant and L.W.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from July 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that hearing has been associated with the claims file.  

In March 2013 and November 2013, the Board remanded this issue for further development.  This matter has since been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  


FINDING OF FACT

Diabetes mellitus with neuropathy did not manifest in service or within one year thereafter and has not been shown to be causally or etiologically related to service or to service-connected Crohn's ileitis.  


CONCLUSION OF LAW

Diabetes mellitus with neuropathy was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by service-connected Crohn's ileitis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in May 2008, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in July 2012.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.  

In addition, the Veteran was afforded VA examinations in March 2009 and June 2010.  In its March 2013 remand, the Board found that the June 2010 VA examination report was inadequate to decide the case to the extent that the examiner did not address whether the Veteran's service-connected Crohn's ileitis, to include the medication to treat the disorder, may have aggravated his diabetes mellitus.  For that reason, the Board remanded the claim for a clarifying medical opinion.  The Board remanded the case again in November 2013 because the development had not been completed.

In June 2014, VA attempted to contact the Veteran by telephone and letter to schedule him for the VA examination as directed in the Board remand.  In the June 2014 letter, the Veteran was advised that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record or even denied.  However, the VA Medical Center (VAMC) indicated it was unable to contact the Veteran for an appointment by phone or letter.

Additionally, the AOJ issued a SSOC in October 2014, which noted that the Veteran had not responded to the VAMC's attempts to schedule him for a VA examination.  The Veteran and his representative have not disputed that finding, nor have they requested that the examination be rescheduled or provided good cause.  

The "duty to assist is not always a one-way street," and the Veteran has an obligation to actively participate in the retrieving of any information pertinent to his claim, to include attending scheduled VA examinations and identifying relevant records.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, in the March 2013 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain any ongoing VA treatment records, to contact the Veteran and ask him to identify providers who have treated him for diabetes mellitus, to schedule him for a VA examination, and to readjudicate the issue in a SSOC.  In the November 2013 remand, the Board repeated the same instructions.  The AOJ obtained updated VA treatment records, and in a November 2013 letter, the AOJ requested that the Veteran identify providers who have treated him for diabetes mellitus, but the Veteran did not respond.  In addition, as discussed above, VA attempted to schedule him for a VA examination, but he was not responsive.  The AOJ also readjudicated the claim in a supplemental statement of the case.  Under these circumstances, the Board finds that the AOJ substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.3.03(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As diabetes mellitus is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§  3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (199).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).    

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus with neuropathy.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of diabetes mellitus with neuropathy.  In fact, a June 1991 separation examination report found his endocrine system to be normal, and a urinalysis was negative for sugar and albumin.  He also denied having a medical history of sugar or albumin in his urine, dizziness or fainting spells, frequent or painful urination, lameness, foot trouble, and neuritis.  Moreover, the Veteran has not asserted that his diabetes mellitus manifested in service or is directly related thereto.

In addition, the Board notes that the Veteran was not diagnosed with diabetes mellitus with neuropathy for many years following his military service.  In this regard, in a March 2008 statement, the Veteran reported that test results in January 2008 revealed borderline diabetes and that test results four weeks later revealed diabetes mellitus.  Diagnostic impressions in a March 2008 private treatment record do include borderline diabetes.  Nevertheless, Board notes that, even based on the Veteran's account, the diagnosis was seventeen years after his separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the weight of the evidence of record, including the Veteran's own statements, show that his current diabetes mellitus with neuropathy did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of diabetes mellitus or neuropathy in service, and the Veteran has not asserted otherwise.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159 (c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that diabetes mellitus with neuropathy has not been shown to be causally or etiologically to an event, disease, or injury in service.

The Board has also considered whether the Veteran's diabetes mellitus with neuropathy is secondary to his service-connected Crohn's ileitis.  In this regard, a May 2008 VA examiner noted that the Veteran "diabetes secondary to Crohns disease," but provided no rationale.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Therefore, the Board finds that the May 2008 statement has limited probative value.  

In addition, a March 2009 VA examiner noted the Veteran's report that a private physician had diagnosed him as borderline diabetic in March 2008.  The examiner found that the Veteran had impaired glucose tolerance, but not diabetes mellitus.  The examiner also diagnosed him mild peripheral neuropathy and opined that it was not caused by Crohn's disease.  However, there was no rationale provided for that conclusion.  Thus, the opinion of the March 2009 VA examiner also has limited probative value.

During the July 2012 hearing, the Veteran also testified that his treating physicians had told him that the medications used to treat his Crohn's ileitis had "weakened [his] immune system to where diabetes was just an onset."  However, the Veteran has not provided a medical opinion to this effect from one of his treating physicians.  As such, the Board cannot evaluate the reasoning and assign significant probative value to any such opinion.

Additionally, a June 2010 VA examiner diagnosed the Veteran with type II diabetes mellitus and opined that the disorder was not due to Crohn's disease, including its treatment.  In so doing, the examiner explained that Crohn's disease was not a risk factor for diabetes mellitus.  The examiner did note that the Veteran was taking a corticosteroid and opined that this could cause elevated blood sugar in individuals who were already diabetic or pre-diabetic, but could not cause diabetes mellitus.  The examiner further commented that corticosteroids, if taken over a long period, could cause weight gain that could in turn cause diabetes mellitus.  However, the examiner explained that the Veteran's mild weight gain in the preceding ten years was not sufficient to cause diabetes mellitus.  

The June 2010 VA examiner reviewed the claims file, as well as medical literature, and provided supporting rationale.  Thus, the Board concludes that the June 2010 VA examiner's opinion is the most probative evidence available for consideration, which weighs against the claim.  

The Board does acknowledge Board remanded the claim for a medical opinion to determine whether the Veteran's service-connected Crohn's ileitis may have aggravated his diabetes mellitus with neuropathy.  However, as discussed above, the Veteran has not been responsive.  Thus, the claim must be decided based on the evidence of record.  38 C.F.R. § 3.655.  Veterans are expected to cooperate in the efforts to adjudicate a claim, and the failure to do so subjects them to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Kowalski v. Nicholson, 19 Vet. App. 171, 178   (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has also considered the Veteran's own lay statements that his current diabetes mellitus is caused or aggravated by his service-connected Crohn's ileitis.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (the relationship between diabetes mellitus and Crohn's ileitis), falls outside the realm of common knowledge of a lay person.  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the June 2010 VA medical opinion to be more probative, as it based on a review of the record and medical literature and the examiner's own medical expertise, knowledge, and training.  

Based on the foregoing, the Veteran's diabetes mellitus with neuropathy did not manifest in service or within one year after and is not causally or etiologically related to his military service.  Nor was the disorder caused or aggravated by the Veteran's service-connected Crohn's ileitis.  Accordingly, the claim for service connection for diabetes mellitus with neuropathy is denied.  


ORDER

Entitlement to service connection for diabetes mellitus with neuropathy is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


